


110 HRES 427 EH: Urging the Government of Canada to end the

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 427
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Urging the Government of Canada to end the
		  commercial seal hunt.
	
	
		Whereas on November 15, 2006, the Government of Canada
			 opened a commercial hunt for seals in the waters off the east coast of
			 Canada;
		Whereas an international outcry regarding the plight of
			 the seals hunted in Canada resulted in the 1983 ban by the European Union of
			 whitecoat and blueback seal skins and the subsequent collapse of the commercial
			 seal hunt in Canada;
		Whereas the Marine Mammal Protection Act of 1972 (16
			 U.S.C. 1361 et seq.) bars the import into the United States of seal
			 products;
		Whereas in February 2003, the Ministry of Fisheries and
			 Oceans in Canada authorized the highest quota for harp seals in Canadian
			 history, allowing nearly 1,000,000 seals to be killed over a 3-year
			 period;
		Whereas more than 1,000,000 seals have been killed over
			 the past 3 years;
		Whereas harp seal pups can legally be hunted in Canada as
			 soon as they have begun to molt their white coats at approximately 12 days of
			 age;
		Whereas 95 percent of the seals killed over the past 5
			 years were pups between just 12 days and 12 weeks of age, many of which had not
			 yet eaten their first solid meal or taken their first swim;
		Whereas a report by an independent team of veterinarians
			 invited to observe the hunt by the International Fund for Animal Welfare
			 concluded that the seal hunt failed to comply with basic animal welfare
			 regulations in Canada and that governmental regulations regarding humane
			 killing were not being respected or enforced;
		Whereas the veterinary report concluded that as many as 42
			 percent of the seals studied were likely skinned while alive and
			 conscious;
		Whereas the commercial slaughter of seals in the Northwest
			 Atlantic is inherently cruel, whether the killing is conducted by clubbing or
			 by shooting;
		Whereas many seals are shot in the course of the hunt, but
			 escape beneath the ice where they die slowly and are never recovered, and these
			 seals are not counted in official kill statistics, making the actual kill level
			 far higher than the level that is reported;
		Whereas the commercial hunt for harp and hooded seals is a
			 commercial slaughter carried out almost entirely by non-Native people from the
			 East Coast of Canada for seal fur, oil, and penises (used as aphrodisiacs in
			 some Asian markets);
		Whereas the fishing and sealing industries in Canada
			 continue to justify the expanded seal hunt on the grounds that the seals in the
			 Northwest Atlantic are preventing the recovery of cod stocks, despite the lack
			 of any credible scientific evidence to support this claim;
		Whereas two Canadian government marine scientists reported
			 in 1994 that the true cause of cod depletion in the North Atlantic was
			 over-fishing, and the consensus among the international scientific community is
			 that seals are not responsible for the collapse of cod stocks;
		Whereas harp and hooded seals are a vital part of the
			 complex ecosystem of the Northwest Atlantic, and because the seals consume
			 predators of commercial cod stocks, removing the seals might actually inhibit
			 recovery of cod stocks;
		Whereas certain ministries of the Government of Canada
			 have stated clearly that there is no evidence that killing seals will help
			 groundfish stocks to recover; and
		Whereas the persistence of this cruel and needless
			 commercial hunt is inconsistent with the well-earned international reputation
			 of Canada: Now, therefore, be it
		
	
		That the House of Representatives
			 urges the Government of Canada to end the commercial hunt on seals.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
